6 F.3d 207
Norma R. FALIN, Plaintiff-Appellant,v.Donna SHALALA, Secretary of Health and Human Services;Larry Jackson, in his official capacity asCommissioner of the Virginia Departmentof Social Services,Defendants-Appellees.
No. 91-2386.
United States Court of Appeals,Fourth Circuit.
Argued May 5, 1992.Decided Sept. 30, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond;  James R. Spencer, District Judge.  (CA-91-196-R).
Martin Douglas Wegbreit, Client Centered Legal Services of Southwest Virginia, Inc., Castlewood, VA, argued, for appellant.
William Markley Reinhart, Asst. Regional Counsel, Office of the Gen. Counsel, Dept. of Health & Human Services, Philadelphia, PA, argued (Eileen Bradley, Chief Counsel, Region III, Michael Leonard, Supervisory Asst. Regional Counsel, Office of the Gen. Counsel, Dept. of Health & Human Services, Philadelphia, PA, Debra J. Prillaman, Asst. U.S. Atty., Richmond, VA, on brief), for Federal appellee.
Pamela M. Reed, Asst. Atty. Gen., Richmond, VA, argued (Mary Sue Terry, Atty. Gen. of Va., on brief), for State appellee.
Before WIDENER, Circuit Judge, SPROUSE, Senior Circuit Judge, and KAUFMAN, Senior United States District Judge for the District of Maryland, sitting by designation.
OPINION
PER CURIAM:


1
We have considered the record in this case, the briefs of the parties and oral argument and are of opinion that the judgment of the district court should be affirmed.


2
Accordingly, we affirm on the well-reasoned opinion of the district court.  Falin v. Sullivan, 776 F. Supp. 1097 (E.D.Va.1991).


3
AFFIRMED.